*815OPINION.
Milliken :
Respondent avers that the patents owned by petitioner on March 1, 1913, had no fair market value on that date, but has introduced no evidence in support of such averment. A consideration of the evidence convinces us that the patents were of great value. On March 1, 1913, the patents owned by petitioner had been sustained by the courts. See Oshkosh Grass Matting Co. v. Waite Grass Carpet Co., 194 Fed. 885. By that date the grass-rug industry had passed the experimental stage and had taken its place as one of the great commercial industries. Petitioner, with its patents, was able to enter profitably the field of the manufacture and sale of its product. The utility of the patents had been tested and proven. The uncontroverted testimony establishes the fact that one of the patents increased the speed and output over 25 per cent, for in nine months’ time petitioner manufactured what it had theretofore taken twelve months to manufacture, with the resultant savings. An engineer and attorney of qualified experience and ability, placed a minimum value for the several patents on March 1, 1913, of $350,000. Testing the aggregate value of all intangibles as of March 1, 1913, based upon the averages of prior earnings and tangibles and the use of conservative percentage factors, a value is shown largely in excess of the value claimed for the patents. The patents fell short of resulting in a monopoly of the grass-rug industry by petitioner.
Respondent sought to develop the difficulties involved in determining the amount of allowable deduction based on the value of a group of patents where it was impossible to determine the separate values and where their remaining useful periods varied. We have previously held, in such a situation, the deduction is reasonable, if determined on the average life of the several patents. Union Metal *816Manufacturing Co., 4 B. T. A. 287. Respondent also stressed the fact that petitioner had not claimed depreciation for the patents in original returns filed for 1919. We have passed on this question adversely to his contention. See Appeal of Union Metal Manufacturing Co., supra. From the record, we find the group had a March 1, 1913, value of $350,000, and had an average remaining useful life on March 1, 1913, of 9 years, 1 month, yielding an annual deduction at a rate of 11 per cent and amounting to $38,500 per annum.
The second issue concerns the determination of invested capital and the question whether special assessment under sections 327 and 328 of the Revenue Act of 1918 applies. At organization, petitioner acquired a mixture of tangibles and intangibles under circumstances indicating a value attaching to the latter, although it is not possible l.o satisfactorily determine the amount of value. In the years following organization, lands were deeded to the petitioner for capital stock, by its principal stockholder, without considering the true value of the lands. As a result of a long and difficult period of development costs properly items of capital were charged to expense, by a method of account which now precludes their restoration as capital expenditures. In previous decisions, we have held that the petitioner has a light to a restoration as capital expenditures if the amount thereof is ascertainable. Appeals of Goodell-Pratt Co., 3 B. T. A. 30, and American Seating Co., 4 B. T. A. 649. It follows that the impossibility of determining the true invested capital of the petitioner brings squarely into application provision (a) of section 327 of the Revenue Act of 1918.
In the deficiency letter, the respondent includes the following paragraph:
You are advised that the Bureau holds your application for assessment under the provisions of Sec. 328 of the Revenue Act of 1018, was properly denied on .the ground that a comparison with the concerns as nearly as may be representative in the line of business engaged in by your corporation, does not disclose the exceptional hardship referred to in Sec. 327 of the Revenue Act of 1918.
Petitioner has been able through the industry of its counsel to cause to be of record in this proceeding the data detailed in the findings of fact relative to all of the concerns in the United States engaged in the manufacture and sale of wire grass rugs. At the time of taking of the depositions recording the above facts, and at the hearing of this cause, the respondent was requested to produce data in contradiction to or in support of the evidence adduced, and he failed to respond. From the evidence of record, we are of the opinion that petitioner is entitled to have its tax computed pursuant to the provisions of section 328 of the Revenue Act of 1918.- We are further of the opinion that the comparatives of record, namely, Crex *817Carpet Co., Waite Grass Carpet Co., and Willow Grass Rug Co., are representative, and should be used in computing the petitioner’s tax under section 328.
Reviewed by the Board.

Judgment will Toe entered on 15 days'1 notice, under Bule 50.